Citation Nr: 1534535	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

5.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.
 
In September 2010 and April 2014, the Board remanded these claims for further development.  (In April 2014, the Board also remanded a claim of entitlement to service connection for gastritis.  That claim was granted in an April 2015 rating decision.  The Veteran has not initiated an appeal with respect to the effective date and disability rating assigned; therefore, the Board does not have jurisdiction over that claim.)

In this decision, the Board is deciding the claims for bilateral hearing loss, tinnitus, stomach ulcers, and GERD.  However, since it requires further development, the Board instead is again remanding the remaining claim (entitlement to service connection for OSA) to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown by the competent and credible evidence of record to have sufficient bilateral hearing loss to be considered a ratable disability for VA compensation purposes.
 
2.  The Veteran has not been diagnosed with tinnitus or stomach ulcers since filing his claims of entitlement to service connection for these disabilities.

3.  The most competent and credible, so ultimately probative, evidence indicates the Veteran's GERD did not originate during his active military service and is unrelated to his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a ratable bilateral hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The criteria are not met for entitlement to service connection for tinnitus and stomach ulcers.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 303, 3.307, 3.309 (2014).
 
3.  The Veteran's GERD is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, those being: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial.  Rather, they must be judged on a case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

A March 2006 letter provided the Veteran all essential notice and, as a result, including as a consequence of having time to submit additional evidence and argument in response, he has had a meaningful opportunity to participate effectively in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Although he was provided Dingess notice later, in the May 2008 statement of the case (SOC), he was not prejudiced because he was still given opportunity to respond to the SOC with additional evidence and/or argument, and because his claims since have been readjudicated in supplemental SOCs (SSOCs), which served to "cure" the timing defect in the provision of that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, Dingess notice concerning the "downstream" disability rating and effective date elements of a claim is only critical if service connection is granted, and service connection is not being granted for these claimed disabilities.

As for the duty to assist the Veteran with these claims, all relevant records that are obtainable - including his service treatment records (STRs) and post-service medical records - are in the claims file.  He was also provided VA examinations for the claims decided herein.  The examination reports contain a description of the history of the disabilities (if shown), document and consider the relevant medical facts and principles, and provide opinions regarding whether he has the claimed conditions and, if confirmed he does, whether they are related or attributable to his military service or date back to his service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v Shinseki, 23 Vet. App. 488 (2010).  To this end, during the Veteran's hearing all parties agreed as to the issues on appeal and there was a general discussion of evidence pertinent to the claimed disabilities.  The presiding VLJ outlined the type of evidence needed to substantiate the claims, with particular focus on the need for nexus evidence relating these claimed disabilities to the Veteran's service.  Neither the Veteran nor his representative expressed dissatisfaction with the hearing.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

There was also compliance with the development sought in the Board's remands.  See Stegall v. West, 11 Vet App 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall), accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish entitlement to direct service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, or during a presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service or during the presumptive period is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id. at 1338.

In deciding claims, the Board must assess the probative value of all evidence submitted, including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Second the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss, Tinnitus, and Stomach Ulcers

Unfortunately, the competent medical evidence does not reflect current diagnoses of bilateral hearing loss, tinnitus, and stomach ulcers, and therefore element (1) of service connection noted above has not been met for those conditions.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis"" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs indicate that, on separation from service, his hearing was objectively measured as normal.  See January 1965 Report of Medical Examination.  His postservice treatment records note a complaint of decreased hearing acuity (see August 2007 VA treatment record), but do not document any objective findings. 

On June 2014 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
20
20
15
20
25

The average pure tone threshold was 19 decibels for the right ear and 20 for the left.  Maryland CNC speech recognition scores were 96 percent bilaterally.  The examiner noted the Veteran's report of functional impairment involving intolerance of high-pitched loud sounds, such as "When the ladies sing at church."  The Veteran was diagnosed with hearing levels within normal limits bilaterally for frequencies of 500 to 4000 Hertz.  

The Board has considered the Veteran's lay testimony that he was exposed to acoustic trauma and a head injury in service, that his hearing worsened between induction and separation from service, and that he now has diminished hearing acuity.  (See, e.g., August 2007 Notice of Disagreement, May 2008 Substantive Appeal, and December 2009 Board hearing transcript.)  While he is competent to report his lay observation that he has increased difficulty hearing, and to relate events in service, he is not competent to determine whether he has a ratable hearing loss "disability" for VA compensation purposes, according to the threshold minimum requirements of 38 C.F.R. § 3.385, since it is based instead on the results of objective audiometric testing data regarding his hearing acuity at the specified frequencies mentioned of 500, 1000, 2000, 3000, and 4000 Hz.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Thus, after considering the evidence of record as a whole, the Board concludes that service connection for bilateral hearing loss is unwarranted because the Veteran has not shown he has sufficient hearing loss in either ear either currently, or at any point since the filing of this claim, to constitute an actual ratable "disability" according to VA standards (the threshold minimum requirements of § 3.385.)  Consequently, his claim of entitlement to service connection for bilateral hearing loss must be denied since the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds credible the Veteran's assertions regarding exposure to unsafe noise levels during his service because his duties as a military police officer, at the very least, included small arms training.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  See also 38 U.S.C.A. § 1154(a) (obligating VA to consider the places, types, circumstances, conditions and hardships of the Veteran's service).  The Board also acknowledges that the Veteran is competent to report tinnitus symptomatology, as tinnitus is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board acknowledges the Veteran's lay testimony that he has experienced ringing and popping in the ears.  (See December 2009 Board hearing transcript.)  However, during the June 2014 VA examination (conducted, pursuant to the Board's April 2014 Remand instructions, for the purpose of determining the etiology of his claimed tinnitus disability), he denied having recurrent tinnitus (i.e., a tinnitus disability.)  There are no other competent diagnoses of tinnitus.  Therefore, while the Veteran may have experienced tinnitus symptoms (ringing or popping in the ears), the medical evidence of record fails (based on the Veteran's own testimony) to establish the presence of a current tinnitus disability, related to his active duty service, at any point since the filing of this claim, and the claim of entitlement to service connection for such disability must be denied.

With respect to the Veteran's claim of entitlement to service connection for stomach ulcers, the Board notes that his STRs confirm that he was treated for stomach complaints, suspected as being due to an ulcer, in service.  Imaging was conducted at that time.  There were no esophageal or stomach abnormalities, but there was evidence of duodenal scarring from a previous duodenal ulcer that had resolved.  See July 1964 Radiographic Report.  On January 1965 Report of Medical History at separation from service, the examiner's comments note a peptic ulcer 8 months prior, "asymptomatic at present."  

On June 2014 VA stomach and duodenal conditions examination, the examiner noted the history of duodenal ulcer in the Veteran's STRs, the current complaints of stomach pains, and the current diagnoses of GERD and gastritis.  Radiographic studies from the same month were reviewed and noted to show moderate hiatal hernia, episodes of reflux, and coarsened folds consistent with gastritis; no current ulcer was noted.  The examiner explained that the Veteran's STRs clearly documented a duodenal ulcer in service, and a current diagnosis of gastritis (to which the Veteran's symptoms were clinically attributed) related to that in-service event.  However, there was no current diagnosis of ulcer.  

The Board has considered an internet article submitted by the Veteran suggesting that duodenal ulcer disease may persist even if no ulcer is seen.  However, the Board finds that the June 2014 VA opinion that the Veteran has no current duodenal ulcer carries more weight than the above "treatise" evidence, as the VA opinion is more definitive and is specific to the facts of the Veteran's case.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); cf. Sacks v. West, 11 Vet. App. 314, 317 (1998) (while treatise evidence can provide meaningful support for a claim, its probative value will be less if too general to apply to the specific facts of a case without further competent evidence).  Furthermore, to the extent that the Veteran may be suggesting that he has symptoms of an ulcer, even if none was seen on examination, as noted above, those symptoms were attributed to a separately diagnosed gastritis disability (determined to be related to the ulcer in service).  

Thus, while the Veteran is competent to report (in his lay testimony at the Board hearing and in correspondence related to his claim) symptoms of stomach complaints similar to those experienced in service, the competent and most probative medical evidence of record associates those complaints with another disability, for which entitlement to service connection has been established.  As there is no current diagnosis of stomach ulcer, the claim of entitlement to service connection for such disability must be denied.

Service Connection for GERD

The Veteran's STRs are silent for any diagnosis of, or treatment for, GERD.  His postservice treatment records confirm that he receives current treatment for GERD, which was also diagnosed on June 2014 VA examination, but do not provide an opinion as to the etiology of such disability.  As there is a diagnosis of a current disability, and an event in service (treatment for a duodenal ulcer), the question the Board must resolve is whether there is, as the Veteran suggests, a nexus between the Veteran's current GERD and his active service.  (The Board notes that GERD is not one of the chronic diseases enumerated in 38 C.F.R. § 3.309(a), and that a nexus opinion on the matter is required.  See Walker, supra.)

To resolve this question, VA arranged for a June 2014 VA examination and nexus opinion report.  The VA examiner considered the Veteran's clinical history, to include his reported symptoms in service, and objective findings.  The examiner confirmed a current diagnosis of GERD, but provided a negative nexus opinion.  The examiner noted that evidence of GERD/reflux was not shown in the imaging conducted during the Veteran's active service (because a normal esophagus was seen at that time) and that GERD was not diagnosed until after service and, as a result, opined that the Veteran's GERD was not related to his active service.  
He explained that "GERD is a distinct entity from ulcers/gastritis and is caused by anatomic problems with the lower esophageal sphincter."  He further explained that, while GERD and ulcers frequently co-exist, "they are caused by different pathology."

The Board acknowledges the Veteran's lay assertion that his stomach-related problems, to include GERD, have been chronic since service.  See, e.g., August 2007 Notice of Disagreement and May 2008 Substantive Appeal.  As noted above, the Veteran is competent to describe symptoms capable of lay observation.  However, he has not established that he has the required education, training, or expertise to competently diagnose the underlying disability and identify the associated etiology, which is a complex medical question.  See 38 C.F.R. § 3.159(a)(1).  In this case, the medical evidence establishes that the Veteran has gastritis, related to his in-service duodenal ulcer (and which is service-connected) and GERD, which is a disability caused by different pathology and which was neither manifested in service nor related to his in-service ulcer/current gastritis.  Consequently, the preponderance of the probative evidence is against the claim of entitlement to service connection for GERD, and it must be denied.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.

The claim of entitlement to service connection for stomach ulcers is denied.

The claim of entitlement to service connection for GERD is denied.

REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends, essentially, that his symptoms of heavy excessive snoring and trouble sleeping noted in service were later identified as symptoms of OSA.  VA treatment records obtained during the last Board remand confirm that the Veteran has a current diagnosis of OSA.  However, he has not yet been afforded a VA compensation examination for a medical nexus opinion concerning the etiology of his OSA.

VA will provide a medical examination for an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As there is a current disability and an indication that it may be related to events in service, remand is required for VA to provide an examination with nexus opinion.

Accordingly, the case is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA compensation examination for comment concerning the etiology of the Veteran's OSA.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand and the potentially relevant findings during and since service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.

In particular, the examiner is asked to determine whether it is "more likely than not" (meaning likelihood greater than 50 percent), "as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent probability) that the Veteran's OSA was onset during service, or is otherwise related to, his active military service.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate the remaining claim, in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


